Citation Nr: 0005242	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-32 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability to 
include bone spurs.


REPRESENTATION

Appellant represented by:	Hugh F. Daly of the Legal Aid 
Society of Cincinnati


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that the veteran's case was remanded in 
August 1999 for clarification of representation.  The Board 
noted at that time that the veteran's representative, Hugh F. 
Daly, had advised VA in May 1999 that he no longer 
represented the veteran.  However, the veteran's claim was 
certified to the Board in April 1999.  VA regulations provide 
for specific procedures for withdrawal of services after 
certification.  38 C.F.R. § 20.608 (1999).  After the agency 
of original jurisdiction has certified an appeal to the Board 
of Veterans' Appeals, a representative may not withdraw 
service as representative in the appeal unless good cause is 
shown.  The prior remand sought to determine if good cause 
was provided.  The RO attempted to contact Mr. Daly by mail 
and phone, but with no response.  As no good cause has been 
shown for withdrawal of representation, the Board finds that 
the veteran is still represented by the Legal Aid Society of 
Cincinnati in the form of Mr. Daly.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
low back disability, to include bone spurs, to his period of 
active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
his low back disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  The veteran testified at his personal 
hearing in April 1998 at the Regional Office that he injured 
his back in Vietnam when he had to carry rucksacks with 40-
pound mortar shells.  He testified that he was seeking 
service connection for his low back disability, to include 
the bone spurs, as he continued to have symptoms and was 
having trouble sleeping due to his painful back.  He also 
reported that he sought private treatment for his back 
immediately after discharge but did not know where to find 
these records as the treating physician had passed away.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service medical records are devoid for 
complaint, treatment or diagnosis of a back injury while in 
service.  He underwent a VA general medical examination in 
February 1995 wherein the examiner noted in the medical 
history section that the veteran had a history of arthritis 
in his lower back since the 1970s.  He was diagnosed with 
history of low back pain and the x-ray was normal.

Since service, the veteran has also sought treatment for 
chronic back pain in VA outpatient treatment facilities.  
Specifically, the record contains VA outpatient treatment 
records from the early 1990's.  These records show that the 
veteran was diagnosed with chronic back pain as early as July 
1990 and that he has been diagnosed with this chronic back 
pain many times.  After years of complaint and diagnoses, the 
veteran underwent a MRI in November 1996 that revealed disc 
herniation at L5-S1 and L4-L5.  In December 1996, he 
underwent a diskectomy.  Records from March and April 1997 
show that the veteran reported his back pain had greatly 
subsided as he participated in physical therapy.  An EMG 
taken at that time indicated no evidence of active or 
recurrent radiculopathy.  

The veteran also underwent a medical consultation in 
connection with his claim for entitlement to benefits from 
the Social Security Administration.  Mary E. Johnson, M. D. 
wrote in April 1997 that the veteran complained of constant 
low back pain and she diagnosed him with degenerative disc 
disease of the lumbosacral spine and chronic low back pain.  
X-rays films revealed narrowing at L4 and L5.  

It is the decision of the Board that the veteran's claim of 
entitlement to service connection is not well grounded.  
There is no competent medical evidence linking the veteran's 
current low back disability in any way with his period of 
active service.  While the veteran and his wife have 
testified as to the link between service and his continuing 
back problems, laypersons are not, again, competent to render 
medical opinions on causation or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

The claim of entitlement to service connection for a low back 
disability, to include bone spurs, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

